PER CURIAM.
Affirmed. Falcon v. State, 111 So.3d 973, 973-74 (Fla. 1st DCA 2013) (holding that Miller v. Alabama, — U.S. -, 132 S.Ct. 2455, 183 L.Ed.2d 407 (2012), does not apply retroactively to cases on collateral review by citing to Geter v. State, 115 So.3d 375 (Fla. 3d DCA 2012), and Gonzalez v. State, 101 So.3d 886 (Fla. 1st DCA 2012)), review granted, 137 So.3d 1019 (Fla.2013); Geter, 115 So.3d at 385 (finding that Miller does not “warrant retroactive application to Florida juvenile homicide offenders whose convictions and sentences were final as of June 25, 2012, the date Miller was issued”).